                   IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH CAROLINA

                               BEAUFORT DIVISION


Cheryl A. Munday and Margaret Devine,        ) CIVIL ACTION NO.:9:20-cv-
on behalf of themselves and others           ) 02144-DCN-MHC
similarly situated,                          )
                                             )
             Plaintiffs,                     )
                                             )   ANSWER TO PLAINTIFF'S
-vs-                                         )     AMENDED COMPLAINT
                                             )
Beaufort County, Philip Foot, Quandara       )
Grant, John Does 1-5 and Jane Does 1-5,      )
                                             )
          Defendants.                        )
__________________________________           )



        The Defendants, Beaufort County, Jane Doe 1-5, John Doe 1-5, Philip

Foot and Quandara Grant, answering the Complaint of the Plaintiff would allege

unto this Honorable Court as follows:

                              FOR A FIRST DEFENSE

        1.    That each and every allegation contained in the Plaintiffs’

Complaint not specifically admitted hereinafter is denied and strict proof

demanded thereof.

        2.    Paragraphs 1 through 4 of Plaintiffs’ Complaint fail to state an

allegation of fact against these Defendants, and accordingly, an Answer is not

required. To the extent an allegation of fact is alleged these Defendants deny the

same.




                                        1
       3.     These Defendants admit the allegations contained in Paragraph 5

of the Plaintiffs’ Complaint.

       4.     These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraph 6 of the Plaintiffs’ Complaint, and

accordingly, denies each and every allegation, and demands strict proof thereof.

       5.     These Defendants admit only so much of Paragraph 7 of the

Plaintiffs’ Complaint as alleges that Beaufort County is a political subdivision of

the State of South Carolina and owns and operates the Beaufort County

Detention Center. These Defendants deny any remaining allegations contained

in Paragraph 7 of the Plaintiffs’ Complaint, and demand strict proof thereof.

       6.     These Defendants admit the allegation contained in Paragraphs 8

and 9 of the Plaintiffs’ Complaint.

       7.     These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraphs 10 and 11 of the Plaintiffs’ Complaint,

and accordingly, denies each and every allegation, and demands strict proof

thereof.

       8.     These Defendants deny the allegations contained in Paragraph 12

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       9.     These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraph 13 of the Plaintiffs’ Complaint, and

accordingly, denies each and every allegation, and demands strict proof thereof.

       10.    These Defendants admit the allegations contained in Paragraph 14

and 15 of the Plaintiffs’ Complaint.



                                         2
       11.     These Defendants deny the allegations contained in Paragraph 16

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       12.     These Defendants admit only so much of Paragraph 17 of the

Plaintiffs’ complaint as alleges BCDC officer performed a pat down search

according to BCDC policy and procedure. These Defendants deny all remaining

allegations contained in Paragraph 17 of the Plaintiffs’ Complaint, and demands

strict proof thereof.

       13.     These Defendants admit only so much of Paragraph 18 of the

Plaintiffs’ complaint as alleges BCDC officer performed a strip search according

to BCDC policy and procedure. These Defendants deny all remaining allegations

contained in Paragraph 18 of the Plaintiffs’ Complaint, and demands strict proof

thereof.

       14.     These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraph 19 of the Plaintiffs’ Complaint, and

accordingly, denies each and every allegation, and demands strict proof thereof.

       15.     These Defendants admit the allegations contained in Paragraphs

20 and 21 of the Plaintiffs’ Complaint.

       16.     These Defendants deny the allegations contained in Paragraph 22

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       17.     These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraphs 23 and 24 of the Plaintiffs’ Complaint,

and accordingly, denies each and every allegation, and demands strict proof

thereof.



                                          3
       18.    These Defendants admit only so much of Paragraph 25 as alleges

women are routinely strip searched as they are held in general population. These

Defendants deny any remaining allegations contained in Paragraph 25, and

demand strict proof thereof.

       19.    These Defendants admit the allegations contained in Paragraphs

26 and 27 of the Plaintiffs’ Complaint.

       20.    These Defendants deny the allegations contained in Paragraph 28

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       21.    These Defendants admit only so much of Paragraph 29 of the

Plaintiffs’ Complaint as alleges women are routinely strip searched prior to being

held in general population. These Defendants deny all remaining allegations

contained in Paragraph 29 of the Plaintiffs’ Complaint, and demand strict proof

thereof.

       22.    These Defendants deny the allegations contained in Paragraphs 30

and 31 of the Plaintiff’s Complaint, and demands strict proof thereof

       23.    These Defendants deny the allegations contained in Paragraph 32

of the Plaintiff’s Complaint, and demands strict proof thereof.

       24.    Paragraph 33 of Plaintiffs’ Complaint fails to state an allegation of

fact against these Defendants, and accordingly, an Answer is not required. To

the extent an allegation of fact is alleged these Defendants deny the same.

       25.    These Defendants deny the allegations contained in Paragraphs 34

through 38 of the Plaintiffs’ Complaint, and demands strict proof thereof.




                                          4
        26.   These Defendants lack sufficient information to form a belief as to

the allegations contained in Paragraph 39 of the Plaintiffs’ Complaint, and

accordingly, denies each and every allegation, and demands strict proof thereof.

        27.   These Defendants deny the allegations contained in Paragraphs 40

through 43 of the Plaintiffs’ Complaint, and demands strict proof thereof.

        28.   Paragraphs 44 through 46 of Plaintiffs’ Complaint fail to state an

allegation of fact against these Defendants, and accordingly, an Answer is not

required. To the extent an allegation of fact is alleged these Defendants deny the

same.

         FOR A FIRST DEFENSE TO COUNT ONE-42 U.S.C. §1983 [FOURTH
                      AMENDMENT] – ALL DEFENDANTS

        29.   That in response to Paragraph 47 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

        30.   These Defendants deny the allegations contained in Paragraphs 48

through 51 of the Plaintiffs’ Complaint, and demands strict proof thereof.

         FOR A FIRST DEFENSE TO COUNT TWO-42 U.S.C. §1983 [EQUAL
                      PROTECTION] – ALL DEFENDANTS

        31.   That in response to Paragraph 52 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

        32.   These Defendants deny the allegations contained in Paragraphs 53

through 56 of the Plaintiffs’ Complaint, and demands strict proof thereof.




                                         5
       FOR A FIRST DEFENSE TO COUNT THREE – ARTICLE I, §10 OF THE
            SOUTH CAROLINA CONSTITUTION [PRIVACY/FOURTH
                AMENDMENT ANALOGUE] – ALL DEFENDANTS

      33.    That in response to Paragraph 57 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

      34.    These Defendants deny the allegations contained in Paragraphs 58

and 59 of the Plaintiffs’ Complaint, and demands strict proof thereof.

        FOR A FIRST DEFENSE TO COUNT FOUR – ARTICLE I, §3 OF THE
        SOUTH CAROLINA CONSTITUTION [EQUAL PROTECTION] – ALL
                             DEFENDANTS

      35.    That in response to Paragraph 60 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

      36.    These Defendants deny the allegations contained in Paragraphs 61

and 62 of the Plaintiffs’ Complaint, and demands strict proof thereof.

            FOR A FIRST DEFENSE TO COUNT FIVE – NEGLIGENT
         DEPRIVATION OF STATUTORY RIGHTS [SCTCA – NEGLIGENCE
                     PER SE] – DEFENDANT COUNTY

      37.    That in response to Paragraph 63 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

      38.    Paragraph 64 of Plaintiffs’ Complaint fails to state an allegation of

fact against these Defendants, and accordingly, an Answer is not required. To

the extent an allegation of fact is alleged these Defendants deny the same.




                                         6
       39.       These Defendants deny the allegations contained in Paragraphs 65

through 69 of the Plaintiffs’ Complaint, and demands strict proof thereof.

       FOR A FIRST DEFENSE TO COUNT SIX – RECKLESS INFLICTION OF
          EMOTIONAL DISTRESS [OUTRAGE] – DEFENDANT COUNTY

       40.       That in response to Paragraph 70 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

       41.       Paragraph 71 of Plaintiffs’ Complaint fails to state an allegation of

fact against these Defendants, and accordingly, an Answer is not required. To

the extent an allegation of fact is alleged these Defendants deny the same.

       42.       These Defendants deny the allegations contained in Paragraph 72

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       43.       These Defendants admit only so much of Paragraph 73 as alleges

women are strip searched when placed in general population. These Defendants

deny any remaining allegations contained in Paragraph 73 and demand strict

proof thereof.

       44.       These Defendants admit only so much of Paragraph 74 as alleges

men are strip searched when placed in general population. These Defendants

deny any remaining allegations contained in Paragraph 74 and demand strict

proof thereof.

       45.       These Defendants deny the allegations contained in Paragraphs 75

through 79 of the Plaintiffs’ Complaint, and demands strict proof thereof.

       46.       These Defendants admit the allegations contained in Paragraph 80

of the Plaintiff's Complaint.

                                           7
       47.    These Defendants admit only so much of Paragraph 81 as alleges

Defendants Foot, Grant, the BCDC Supervisory Defendants, and the Beaufort

County Officer Defendant were in the scope of their employment. These

Defendants deny any remaining allegations contained in Paragraph 81 and

demand strict proof thereof.

             FOR A FIRST DEFENSE TO COUNT SEVEN – ASSAULT – ALL
                                DEFENDANTS

       48.    That in response to Paragraph 80 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

       49.    These Defendants deny the allegations contained in Paragraphs 83

and 84 of the Plaintiffs’ Complaint, and demands strict proof thereof.

       50.    These Defendants admit only so much of Paragraph 85 as alleges

the Defendants Foot, Grant, Beaufort County Supervisory Defendants, and

Beaufort County Officer Defendants were in the course and the scope of their

employment. These Defendants deny any remaining allegations contained in

Paragraph 85, and demand strict proof thereof.

       51.    These Defendants deny the allegations contained in Paragraph 86

of the Plaintiffs’ Complaint, and demands strict proof thereof.

       52.    These Defendants admit only so much of Paragraph 87 as alleges

the Defendants Foot, Grant, Beaufort County Supervisory Defendants, and

Beaufort County Officer Defendants were in the course and scope of their

employment. These Defendants deny any remaining allegations contained in

Paragraph 87 and demand strict proof thereof.

                                         8
       53.    These Defendants deny the allegations contained in Paragraph 88

of the Plaintiffs’ Complaint, and demands strict proof thereof.

        FOR A FIRST DEFENSE TO COUNT EIGHT – BATTERY – AGAINST
           BEAUFORT COUNTY OFFICER DEFENDANTS AND BEAUFORT
                                     COUNTY
       54.   That in response to Paragraph 89 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

       55.    These Defendants deny the allegations contained in Paragraphs 90

through 95 of the Plaintiffs’ Complaint, and demands strict proof thereof.

          FOR A FIRST DEFENSE TO COUNT NINE – NEGLIGENCE – ALL
                              DEFENDANTS

       56.    That in response to Paragraph 96 of the Plaintiffs’ Complaint, each

and every allegation set forth in the proceeding paragraphs are hereby realleged

and adopted the same as if repeated verbatim herein.

       57.    These Defendants deny the allegations contained in Paragraphs 97

through 104 of the Plaintiffs’ Complaint, and demands strict proof thereof.

  FOR A FIRST DEFENSE TO COUNT TEN – ATTORNEYS FEES – 42 U.S.
                  CODE §1988(B) – ALL DEFENDANTS
     58.   That in response to Paragraph 105 of the Plaintiffs’ Complaint,

each and every allegation set forth in the proceeding paragraphs are hereby

realleged and adopted the same as if repeated verbatim herein.

       59.    The Defendant lacks sufficient information to form a belief as to the

allegations contained in Paragraph 106 of the Plaintiff's Complaint, and

accordingly, denies each and every allegation, and demands strict proof thereof.




                                         9
       60.     Paragraph 107 of Plaintiff’s Complaint fails to state an allegation of

fact against this Defendant, and accordingly, an Answer is not required. To the

extent an allegation of fact is alleged this Defendant denies same.

       61.     This Defendant denies the allegations contained in Paragraph 108

of the Plaintiff’s Complaint, and demands strict proof thereof.

                            FOR A SECOND DEFENSE

       62.     That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

       63.     The Plaintiffs have failed to state facts sufficient to constitute a

cause of action as to Counts 3, 4, 6, 7 and 8.

                             FOR A THIRD DEFENSE

       64.     That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

       65.     To the extent alleged, SC Code Ann. §24-5-90 provides for no

private right of action.



                            FOR A FOURTH DEFENSE

       66.     That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.




                                         10
       67.    These Defendants at no time violated any clearly established

constitutional rights which were known or should have been known to them and

acted, at all times, in good faith and, therefore, these individual Defendants are

entitled to qualified immunity.

                             FOR A FIFTH DEFENSE

       68.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

       69.    These Defendants are immune from suit and/or protected from

liability pursuant to the South Carolina Tort Claims Act. This Defendant does

affirmatively plead the South Carolina Tort Claims Act, as well as its rights

privileges, limitations and immunities as a full and complete defense to all causes

of action asserted by the Plaintiff, including but not limited to §15-78-60 (5), (17),

and (25).

                             FOR A SIXTH DEFENSE

       70.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

       71.    That this Defendant would show that the South Carolina Tort

Claims Act expressly precludes the recovery of punitive or exemplary damages,

limiting the recovery to actual damages only.




                                         11
                          FOR A SEVENTH DEFENSE

      72.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

      73.    Defendants reserve the right to invoke the protections of S.C. Code

Ann. § 15-1-310.

                          FOR AN EIGHTH DEFENSE

      74.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

      75.    Defendants plead any and all applicable rights and protections

afforded to them under the South Carolina Fairness in Civil Justice Act of 2011,

codified at S.C. Code Ann. § 15-32-510 to § 15-32-540, as a defense to Plaintiffs’

claims and/or request for an award of punitive damages, including, but not limited

to, any and all limitations and/or reductions to punitive damages.

                               FOR A NINTH DEFENSE

      76.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

      77.    Punitive damages, as currently awarded in South Carolina, violate

the United States Constitution and South Carolina Constitution, as well as the

holding of State Farm Mutual Automobile Insurance Company v. Campbell, 538




                                        12
U.S. 408, 123 S. Ct. 1513, 155 L.Ed.2d 585 (2003), and the cases upon which it

is based.

                            FOR A TENTH DEFENSE

         78.   That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

         79.   Pursuant to Cooper Industries, Inc. v. Leatherman Tool Group, Inc.,

522 U.S. 424, 121 S.Ct. 1678 (2001), if punitive damages are recoverable, which

is denied, the amount of punitive damages "[are] not really a fact tried by the

jury."

                             FOR AN ELEVENTH DEFENSE

         80.   That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

         81.   The U.S. Constitution's Due Process Clause "forbids a State to use

a punitive damages award to punish a defendant for injury that it inflicts upon

nonparties or those whom they directly [do not] represent," Phillip Morris USA v.

Williams, 127 S.Ct. 1057, 1063 (U.S. 2007), and therefore, to the extent that

Plaintiffs seek an award of punitive damages for potential or speculative harm to

non-parties to the present action, such prayer for relief is unconstitutional and

must be struck from the pleadings and is otherwise inadmissible at trial.




                                        13
                           FOR A TWELVE DEFENSE

      82.    That each and every allegation set forth in the proceeding

paragraphs hereof is hereby realleged and reiterated as fully as if set forth

herein.

      83.    Notwithstanding the prior defenses incorporating Cooper Industries,

Inc. v. Leatherman Tool Group, Inc., 522 U.S. 424 (2001) and State Farm Mutual

Automobile Insurance Company v. Campbell, 538 U.S. 408 (2003), and the

cases upon which they are based, in the event the trial court permits the jury to

return a punitive damages award in the instant case, such damages are to be

limited to an amount that is no greater than the jury’s award of actual damages,

as explicated within Exxon Shipping Company v. Baker, 128 S. Ct. 2605 (2008).

      WHEREFORE, the Defendant prays this Honorable Court inquire into the

matters set forth herein, and enter its Order dismissing this matter, with an award

of attorneys fees and costs to the Defendant.

                                         HOWELL, GIBSON & HUGHES, P.A.



                                         By: s/Mary Bass Lohr
                                         Mary Bass Lohr
                                         Post Office Box 40
                                         Beaufort, SC 29901-0040
                                         (843) 522-2400
                                         Attorney for Defendants

Beaufort, South Carolina

August 25, 2020




                                        14
